DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 6-11, 14, 16-24 are objected to because of the following informalities: 
Regarding claim 1, the limitation “the second compartment” in line 22 should read “ the second blister compartment”.
Regarding claim 19, the limitation “the second compartment” in line 22 should read “ the second blister compartment”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11, 14, 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,953,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than that of U.S Patent No. 10,953,165 B2 and thus are encompassed fully by U.S Patent No. 10,953,165 B2.
Regarding claim 1, Patent No. 10,953,165 B2 discloses:
An inhaler, comprising (Claim 1 line 1)
- a housing (Claim 1 line 2), 
- a mouthpiece through which a dose of medicament is inhaled by a user (Claim 1 lines 3-4), 
- a blister strip having a plurality of blisters, each blister containing, at least initially, a dose of medicament for inhalation by a user (Claim 1 lines 5-7), 
- a blister opening assembly for facilitating withdrawal of medicament from a target blister of the blister strip (Claim 1 lines 8-9), 
- an actuator mechanism operable to sequentially move each blister into alignment with the blister opening assembly so as to become said target blister (Claim 1 lines 10-12), 
- the housing comprising a first blister compartment for storing an unopened portion of the blister strip as a first coil, a second blister compartment for receiving an opened portion of the blister strip and coiling it into a second coil, and a movable dividing wall separating the first and second blister compartments (Claim 1 lines 13-18), 
- the movable dividing wall being displaced progressively during successive actuations of the inhaler, thereby causing the volume of the first blister compartment to decrease progressively and the volume of the second blister compartment to increase progressively, the inhaler further comprising (Claim 1 lines 19-24) 
- a first arcuate supporting surface which is disposed in, or forms part of, the first blister compartment within the housing for supporting at least a portion of the first coil (Claim 1 lines 25-27), 
- wherein a radius of the first arcuate supporting surface matches the radius of the first coil, at a stage in the life of the inhaler, when the diameter of the first coil is at a maximum (Claim 1 lines 28-31) and 
- a blister strip guide rib positioned in the second compartment for controlling the direction of the used blister strip as it enters the second blister compartment (Claim 1 lines 32-34), with a section of the used blister strip passing between the guide rib and an internal surface of the housing during successive actuations of the inhaler, wherein the blister strip has a height a when it is located in the second blister compartment and the guide rib is spaced apart from the internal surface of the housing by distance b to form a channel through which the section of the blister strip passes, wherein the section of the blister strip passing between the guide rib and the internal surface of the housing does not include a blister bowl which contained the dose of medicament before the blister was opened (Claim 1 lines 37-49), 
- characterized in that the blister height a as the section of the blister strip passes through the channel is greater than the distance b of the channel (Claim 1 lines 50-52).
Regarding claim 2, Patent No. 10,953,165 B2 discloses the device of claim 1.
Patent No. 10,953,165 B2 further discloses a second arcuate supporting surface which is disposed in, or forms part of, the second blister compartment within the housing for supporting at least a portion of the second coils (Claim 2), 
wherein a radius of the second arcuate supporting surface matches the radius of the second coil, at a stage in the life of the inhaler, when the diameter of the first coils is at or near a maximum (Claim 2).
Regarding claim 3, Patent No. 10,953,165 B2 discloses the device of claim 2.
Patent No. 10,953,165 B2 further discloses a third arcuate supporting surface which is disposed in, or forms part of, the first blister compartment within the housing for supporting at least a portion of the first coils (Claim 3),
wherein a radius of the third arcuate supporting surface matches the radius of the first coil, at a stage in the life of the inhaler, when the sum diameter of the first and second coils is at a maximum (Claim 3).
Regarding claim 6, Patent No. 10,953,165 B2 discloses the device of claim 3.
Patent No. 10,953,165 B2 further discloses wherein the first, second and third arcuate supporting surfaces extends from an internal surface of the housing (Claim 4).
Regarding claim 7, Patent No. 10,953,165 B2 discloses the device of claim 3.
Patent No. 10,953,165 B2 further discloses wherein the first, second and third arcuate supporting surfaces extends from an internal wall disposed within the housing (Claim 5).
Regarding claim 8, Patent No. 10,953,165 B2 discloses the device of claim 3.
Patent No. 10,953,165 B2 further discloses wherein the first and/or third arcuate supporting surface has a length equivalent to an arc of the first coil of at least 30 degrees when the radius of the first coil is at a maximum (Claim 6).
Regarding claim 9, Patent No. 10,953,165 B2 discloses the device of claim 3.
Patent No. 10,953,165 B2 further discloses wherein the positions of the first, second and third arcuate supporting surfaces relative to the housing are is fixed such that they are immoveable (Claim 7).
Regarding claim 10, Patent No. 10,953,165 B2 discloses the device of claim 3.
Patent No. 10,953,165 B2 further discloses wherein the first coil is disposed intermediate the third arcuate supporting surface and the moveable dividing wall (Claim 8).
Regarding claim 11, Patent No. 10,953,165 B2 discloses the device of claim 2.
Patent No. 10,953,165 B2 further discloses wherein the second coil is disposed intermediate the second arcuate supporting surface and the moveable dividing wall (Claim 9).
Regarding claim 14, Patent No. 10,953,165 B2 discloses the device of claim 1.
Patent No. 10,953,165 B2 further discloses a blister crushing member for at least partially squashing the blisters after they have been opened (Claim 10).
Regarding claim 16, Patent No. 10,953,165 B2 discloses the device of claim 3.
Patent No. 10,953,165 B2 further discloses wherein the second arcuate supporting surface has a length equivalent to an arc of the second coil of at least 30 degrees when the radius of the first coil is at a maximum (Claim 11).
Regarding claim 17, Patent No. 10,953,165 B2 discloses the device of claim 1.
Patent No. 10,953,165 B2 further discloses wherein the moveable dividing wall comprises an elongate foot which is attached to and integrally formed with a baffle (Claim 12).
Regarding claim 18, Patent No. 10,953,165 B2 discloses the device of claim 17.
Patent No. 10,953,165 B2 further discloses wherein the baffle has a linear body portion and an arcuate tail portion extending from a lower end of the linear body portion (Claim 13).
Regarding claim 19, Patent No. 10,953,165 B2 discloses:
An inhaler, comprising (Claim 1 line 1)
- a housing (Claim 1 line 2), 
- a mouthpiece through which a dose of medicament is inhaled by a user (Claim 1 lines 3-4), 
- a blister strip having a plurality of blisters, each blister containing, at least initially, a dose of medicament for inhalation by a user (Claim 1 lines 5-7), 
- a blister opening assembly for facilitating withdrawal of medicament from a target blister of the blister strip (Claim 1 lines 8-9), 
- an actuator mechanism operable to sequentially move each blister into alignment with the blister opening assembly so as to become said target blister (Claim 1 lines 10-12), 
- the housing comprising a first blister compartment for storing an unopened portion of the blister strip as a first coil, a second blister compartment for receiving an opened portion of the blister strip and coiling it into a second coil, and a movable dividing wall separating the first and second blister compartments (Claim 1 lines 13-18), 
- the movable dividing wall being displaced progressively during successive actuations of the inhaler, thereby causing the volume of the first blister compartment to decrease progressively and the volume of the second blister compartment to increase progressively, the inhaler further comprising (Claim 1 lines 19-24) 
- a first arcuate supporting surface which is disposed in, or forms part of, the first blister compartment within the housing for supporting at least a portion of the first coil (Claim 1 lines 25-27), 
- wherein a radius of the first arcuate supporting surface matches the radius of the first coil, at a stage in the life of the inhaler, when the diameter of the first coil is at a maximum (Claim 1 lines 28-31) and 
- a blister strip guide rib positioned in the second compartment for controlling the direction of the used blister strip as it enters the second blister compartment and for coiling the used blister strip back on itself so that a leading edge engages the used blister strip entering the second blister compartment to augment the movement of the blister strip forward (Claim 1 lines 32-37).
Regarding claim 20, Patent No. 10,953,165 B2 discloses the device of claim 19.
Patent No. 10,953,165 B2 further discloses a second arcuate supporting surface which is disposed in, or forms part of, the second blister compartment within the housing for supporting at least a portion of the second coil (Claim 2), 
wherein a radius of the second arcuate supporting surface matches the radius of the second coil, at a stage in the life of the inhaler, when the diameter of the first coil is at or near a maximum (Claim 2).
Regarding claim 21, Patent No. 10,953,165 B2 discloses the device of claim 19.
Patent No. 10,953,165 B2 further discloses a third arcuate supporting surface which is disposed in, or forms part of, the first blister compartment within the housing for supporting at least a portion of the first coil (Claim 3), 
wherein a radius of the third arcuate supporting surface matches the radius of the first coil, at a stage in the life of the inhaler, when the sum diameter of the first and second coils is at a maximum (Claim 3).
Regarding claim 22, Patent No. 10,953,165 B2 discloses the device of claim 19.
Patent No. 10,953,165 B2 further discloses wherein the first arcuate supporting surface extends from an internal surface of the housing (Claim 4).
Regarding claim 23, Patent No. 10,953,165 B2 discloses the device of claim 19.
Patent No. 10,953,165 B2 further discloses wherein the first arcuate supporting surface extends from an internal wall disposed within the housing (Claim 5).
Regarding claim 24, Patent No. 10,953,165 B2 discloses the device of claim 19.
Patent No. 10,953,165 B2 further discloses wherein the first arcuate supporting surface has a length equivalent to an arc of the first coil of at least 30 degrees when the radius of the first coil is at a maximum (Claim 6).
Allowable Subject Matter
Claims 1-3, 6-11, 14, 16-24 would be allowable with the filing of a Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) in order to overcome the Non-Statutory Double Patenting rejections above.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Meliniotis (U.S Publication No. 2012/0138055 A1) and Pocock (U.S Publication No. 2010/0288278 A1) and Sallak (U.S Patent No. 8,225,784 B2) and Colomb (U.S Publication No. 2014/0290653 A1) and Papet (U.S Publication No. 20100018527 A1) and Kirniak (U.S Publication No. 2011/0048419 A1).
Regarding claim 1, none of the prior art teaches or suggests a blister strip guide rib in the second compartment which controls the direction of the used blister strip as it enters the second blister compartment, and wherein the height of the blister strip is greater than the distance between the guide rib and the housing through which the blister strip passes.
Meliniotis discloses an inhaler with a similar housing (11), mouthpiece (13), blister strip (Fig. 7, coiled strip), blister opening assembly (15), an actuator assembly (17), a first blister compartment (86), a moveable dividing wall (88a/89) and appears to show a blister guide rib (unlabeled guide rib structure on left side of wheel 17), which appears to guide the punctured blister strip into second compartment 87. However, Meliniotis is silent regarding wherein the blister strip passing between the guide rib and the internal surface of the housing does not include a blister bowl and wherein the blister height a is greater than the distance b between the guide rib and the internal surface of the housing. The other prior art all disclose passages or ‘guide ribs’ where the section through which spent blisters pass through are larger than the height of the blisters, in order to allow the blisters to freely pass into the storage compartment for the spent coil. In contrast, in the instant application the blister height as it passes through the channel must be greater than the channel itself. 
None of the prior art teaches or suggests forming such a guide rib to guide the strips into the second compartment, where the spent blister height, a, is greater than the channel through which the spent blisters travel, between the blister guide rib and the internal surface of the housing.
Regarding claim 19, Sallak, Meliniotis, Kirniak and Colomb all disclose inhalers where the blister strips are ratcheted forward by use of a flywheel or other such structure to advance and augment the movement of the spent blister strip forward into the second compartment. However, none of the prior art teaches or suggests wherein the blister guide rib controls the direction of the blister strip and coils the used blister strip back on itself so that a leading edge engages the used blister strip to augment the movement forward. The guide ribs of the prior art are either silent regarding the augmentation of the blister strip forward, or simply provide an opening through which the strip passes, or through which is passed to a flywheel. None of the guide ribs coil a leading edge back on the portion of the strip entering the second blister compartment to drive the used strip forward.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785